DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of group I, claims 1-5, in the reply filed on 4 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4 November 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
It is suggested to amend "Ni" to "Ni," in line 3 of claim 1
It is suggested to amend "Cr" to "Cr," in line 4 of claim 1
It is suggested to amend "when" to "where" in line 5 of claim 1
It is suggested to amend "of a periodic" to "of the periodic" in line 3 of claim 2
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding claim 1, claim 1 recites, in part, in lines 5-8 "a Co content…a total content of Cr and Mo… a total content of Ni, Cr, and Mo… a total content of Co, Ni, Cr, and Mo…"  It is unclear in the claim what the bases of these recited contents are, whether they be mass values, wt%, molar amounts, volume proportions, etc.; different bases will result in distinctly different values for the ratios of M1/M4 and M2/M3.  Thus, the scope of the claim in its present form is unclear and therefore indefinite.
However, in the interest of compact prosecution, the Examiner has interpreted the above-recited contents as having a basis of mass% in view of [0064-66] of the specification as filed.  It is suggested to use wording similar to "a content/total content in mass% of XYZ in the cemented carbide" in the claims to overcome this rejection.
Regarding dependent claims 2-5, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites, in part, "wherein the carbide is at least one selected from…" (emphasis added, i.e., one or more).  Claim 4 depends from claim 3, which limits the compound of claim 2 to being a carbide; claim 3 further depends from claim 2 which recites, in part, "further including a second hard phase consisting of a compound…" (emphasis added, i.e., a singular compound).  Thus, the claim fails to properly further limit the scope of the claims from which it depends (claims 2 and 3) as claim 4 conflicts with the scope of its parent claims.
It is suggested to use a Markush grouping to overcome this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0154607.
US '607 discloses a cemented carbide with a hard phase comprising WC and a binder phase wherein the cemented carbide comprises, in wt-%, from about 7 to about 12 Co+Ni, preferably from about 8 to about 12 Co+Ni, with a weight ratio Co/Ni of from about 0 to about 4, from about 0.5 to about 3 Cr, preferably from about 0.5 to about 2 Cr, and from about 0.1 to about 0.3 Mo [0009].  Example B in Table 1 contains (in wt%) 3.5% Co, 7.0% Ni, 1.3% Cr, and 0.2% Mo as the binder phase with a balance consisting of the first hard phase WC.  Thus, M1 (Co) is 3.5%, M2 (Cr+Co) is 1.5%, M3 (Ni+Cr+Mo) is 8.5%, and M4 (Co+Ni+Cr+Mo) is 12% thereby making M1/M4 (3.5/12) 29.17% and M2/M3 (1.5/8.5) 17.65%.
Regarding the limitation of an area ratio of Cr/Mo-rich particles, US '607 does not disclose the presence of any Cr/Mo-rich particles, thus having substantially 0 area% of said particles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0154607.
US '607 discloses a cemented carbide with a composition, in wt-%, from about 3 to about 4 Co, from about 6 to about 8 Ni, from about 1 to about 1.5 Cr, and from about 0.1 to about 0.3 Mo, with balance of WC [0017].  The compositional range of [0017] creates ratios of M1/M4 
Element
A
B
C
D
E
F
G
H
Co
3
3
4
4
3
4
3
4
Ni
6
8
6
8
8
8
6
6
Cr
1
1.5
1
1.5
1
1
1.5
1.5
Mo
0.1
0.3
0.1
0.3
0.1
0.1
0.3
0.3
M1/M4
29.7%
23.4%
36.0%
29.0%
24.8%
30.5%
27.8%
33.9%
M2/M3
15.5%
18.4%
15.5%
18.4%
12.1%
12.1%
23.1%
23.1%


Compositions A-H in the table above represent the endpoints of the composition disclosed in [0017] of US '607.  Compositions selected from within the disclosed ranges of [0017] will thus have M1/M4 and M2/M3 ratios that will vary between 23.4-36% and 12.1-23.1%, respectively.
As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding the limitation of an area ratio of Cr/Mo-rich particles, US '607 does not disclose the presence of any Cr/Mo-rich particles, thus having substantially 0 area% of said particles.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0154607 as applied to claim 1 above, and further in view of US 5,580,666.
	Regarding claim 2, US '607 is silent as to the presence of a second hard phase consisting of a compound of at least one first element selected from the group consisting of Group 4 elements (i.e., Ti, Zr, Hf, Rf) and Group 5 elements (i.e., V, Nb, Ta, Db) of the periodic table and at least one second element selected from the group consisting of C, N, O, and B.
2."  US '666 further teaches (col. 5, lines 24-26) that the first hard phase is WC.  Thus, one of ordinary skill in the art may select a second solution hard phase of TiNbC or TaNbC.  
	US '607 and US '66 are both in the same field of endeavor as they both relate to cemented carbides based on WC.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to add a second type of ultrafine solid solution hard phase constituent of US '666, where the ultrafine solid solution hard phase is made from grains having a number average particle diameter of between about 0.01 and about 1.0 micrometers, said solid solution hard phase constituent selected from the group consisting of the carbides, nitrides, carbonitrides, carboxynitrides, and combinations thereof, of at least two metallic elements from 2) while the hardness of US '666 with the ultrafine solid solution hard phase possesses a hardness of about 1600-2100 Kg/mm2 (see also physical properties of US '666 examples).  
	Regarding claims 3 and 4, the ultrafine solid solution hard phase may be selected by one of ordinary skill in the art to be carbides TaNbC or TiNbC as described above.
	Regarding claim 5, the number average particle diameter of the ultrafine solid solution is between about 0.01-1.0 µm, such as a range of 0.1-1.0 µm.  As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art documents cited but not relied upon relate to WC-based cemented carbides with added carbide compounds (e.g., TiC) and similar binders that comprise Co, Ni, Cr, and Mo.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        /SALLY A MERKLING/SPE, Art Unit 1738